DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Drawings
The drawings filed on August 17, 2020, are objected to as failing to comply with 37 CFR 1.121(d) because the drawing sheets are not labeled as “Replacement Sheet” or “New Sheet”, and because each amended drawing sheet does not include all of the figures appearing on the immediate prior version of the sheet. Additionally, the examiner notes that two different versions of Figs. 1-4 were included in the drawings filed August 17, 2020. It is unclear which of the two different versions Applicant intends to include in the application. 
In addition, the drawings filed on August 17, 2020, are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: The scoreboard in Fig. 3 showing “Team Yellow” and “Team Blue”.  Applicant is required to cancel the new matter in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment to the Specification filed on August 17, 2020, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. As noted above, rd round reshuffle Ref cards” (pg. 6, line 11), and “Divide into two teams and pick a color (blue or yellow)” (pg. 6, line 18). The examiner notes that changes to the specification after the filing date should be limited to mere rephrasing of a passage, where the same meaning remains intact, or correction of an obvious error. See MPEP 2163.07.
The disclosure is objected to because of the following informalities:
The paragraph under the heading “Cross-Reference to Related Application” (pg. 1) refers to this application as being a continuation of itself. This is incorrect and should be deleted. (The examiner notes that the term “continuation” has a specific meaning in patent law that does not apply in this circumstance.)
The paragraph under the heading “Background” (pg. 2) includes a reference to an “enclosed diagram” based on a different patent application, which does not appear to be part of the disclosure in this application and which was not referred to in the original disclosure. This sentence should be deleted.
The list of figures under the heading “Description of Drawings” (pg. 3) does not accurately correspond to the figures included in the drawings, since there are no figures 
It appears that text has been inadvertently omitted between “move back” at the bottom of pg. 4 and “and it gave us the option to accommodate up to 8 players” at the top of pg. 5 (compare to the original Specification, under the heading “Concept, 5th-7th paragraphs).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
It is unclear whether claims 1 and 2 are claiming a game apparatus or a method of playing a game. The claims are narrative in form and do not clearly and positively specify the structure which goes to make up a game apparatus, or method steps by a which a game is played. For an apparatus claim, the structure must be organized and correlated in such a manner as to present a complete operative device. For a method claim, the steps by which the method is to be carried out should be clearly stated. Note the format of the claims in the patents cited. Additionally, in claim 2, there is insufficient antecedent basis in the claims for “the solo form”, which is not defined in the claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. An “online game” is not described in the original disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Steal the Bacon Verb Edition” by Leslie Williams (non-patent literature (NPL), published and publicly available online since 2014; hereinafter Williams).
Regarding claim 1, Williams discloses a Steal the Bacon board game (“Steal the Bacon Verb Edition”; see NPL document, pg. 1, “Description”, “board game”) which is available online (www.teacherspayteachers.com/Product/Steal-the-Bacon-Verb-Edition-1012945). Steal the 
Regarding claim 2, Williams discloses Steal the Bacon can be played in solo form (Description, line 2, “trying to be the first farmer to the bacon”) in combination with a board game (Description, line 3, “a colorful board game”). The examiner notes that “the solo form” is interpreted for examination purposes to mean that each player plays for himself/herself (as opposed to playing on teams). Therefore, Williams anticipates the invention of claim 2, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gilmore (US Patent No. 4,030,762) and Al-Buijan (US Patent No. 8,104,768) each disclose an octagonal game board with eight paths to a central space.
Turner (US Patent No. 3,223,420) discloses a board game method including steps of stealing, chasing, and tagging/capturing (col. 6, lines 24-33).
Schaub (US Patent No. 2,163,011) discloses a board game method including steps of racing to reach a central space and return to a starting space (pg. 1, col. 2, lines 43-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 16, 2022/